UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                  )
JOHN E. HORSEY,                   )
                                  )
          Plaintiff,              )
                                  )
          v.                      )              No. 14-cv-1568 (KBJ)
                                  )
U.S. DEPARTMENT OF STATE, et al., )
                                  )
          Defendants.             )
                                  )


                              MEMORANDUM OPINION

       On July 19, 2016, the defendants in this matter filed a motion to dismiss

plaintiff’s amended complaint. (ECF No. 28.) The Court advised the plaintiff of his

obligations under the Federal Rules of Civil Procedure and the local rules of this Court

to respond to the motion, and specifically warned plaintiff that, if he did not respond to

the motion by October 4, 2016, the Court may treat the motion as conceded. (ECF No.

29.) To date, the plaintiff has neither filed an opposition to the motion nor has

requested more time to do so. Therefore, the Court will GRANT the defendants’

motion as conceded and will DISMISS this action without prejudice.

       A separate Order accompanies this Memorandum Opinion.


DATE: October 28, 2016                    Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge